DETAILED ACTION

1.	Claims 1-16 and 18-21 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments

3.	With respect to the Terminal Disclaimer filed to overcome the provisional non-statutory Double Patenting rejection; the Terminal Disclaimer was disapproved as the filed TD does not list the applicant correctly. It is believed that “Limited” is missing from the applicant block, i.e. Cambricon Technologies Corporation “Limited” Appropriate correction is requested.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
	The Double Patenting rejection is maintained until correction is received.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of copending Application No. 16/721,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same limitations. The limitations of the instant claims are contained in ‘885 application, just worded slightly different. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Example mapping below:

Application 16/721,879
Application 16/721,885
Claim 1 – An integrated circuit chip apparatus, comprising: a main processing circuit; k branch circuits connected to the main processing circuits; and  5k groups of basic processing circuits, each group of basic processing circuits connected to each branch circuit, each branch processing circuit further comprising a data type conversion circuit configured to convert data between a floating data type and a fixed point data type, wherein the main processing circuit is configured to transfer data and a computation instruction to the k branch circuits,  wherein the data comprises a broadcast data block and a plurality of basic data blocks partitioned from a data block to be computed, wherein the plurality of basic data blocks are distributed to the k branch circuits and the broadcasting data block is broadcasted to the k branch circuits, 10wherein the k branch circuits are configured to forward the data transferred from the main processing circuit to the k groups of basic processing circuits, and determine whether to convert the data transferred between a fixed point data type and a floating point data type using the data type conversion circuits according to the type of the data transferred and the computation instruction, 15wherein the k groups of basic processing circuits are configured to perform a first set of neural network computations in parallel on the data forwarded by the k branch circuits, and transfer computation results to the main processing circuit through the k branch circuits, wherein the main processing unit is further configured to perform a second set of neural network computations in series on the computation results.

Claim 2 - The integrated circuit chip apparatus of claim 1, wherein the main processing circuit is further configured to: obtain a data block to be computed in the floating point data type and the computation instruction;  25divide the data block to be computed into a distribution data block and a broadcasting data block according to the computation instruction; partition the distribution data block into a plurality of basic data blocks; 
Claim 1 - An integrated circuit chip apparatus, comprising: a main processing circuit; and a plurality of basic processing circuits arranged in a form of an m*n array comprising m rows and n columns of basic processing circuits, wherein each basic processing circuit is connected to its adjacent basic processing circuits in the array, and the main processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits arranged on one or more sides of the array, wherein the plurality of basic processing circuits comprise data type conversion circuits configured to convert data between a floating data type and a fixed point data type, wherein the main processing circuit is configured to transfer data and a computation instruction to the k basic processing circuits, wherein the data comprises a broadcast data block and a plurality of basic data blocks partitioned from a data block to be computed, wherein to transfer the data to the k basic processing circuits, the main processor is further configured to: distribute the plurality of basic data blocks to the k basic processing circuits; and broadcast the broadcasting data block to the k basic processing circuits, wherein the k basic processing circuits are configured to forward data received from the main processing circuit to the other basic processing circuits among the plurality of basic processing circuits, Atty. Dkt. No. 10015-01-0010-US-CON5Reply to Office Action of-3 - LIU et al. November 16, 2021Application No. 16/721,885 wherein the plurality of basic processing circuits are configured to determine whether to convert the data transferred between the floating point data type and the fixed point data type according to the type of the data transferred and the computation instruction, perform a first set of neural network computations in parallel on the data transferred, and transfer computation results to the main processing circuit through the k basic processing circuits, wherein the main processing circuit is further configured to perform a second set of neural network computations in series on the computation results.

Claim 2 - The integrated circuit chip apparatus of claim 1, wherein the main processing circuit is further configured to: obtain the data block to be computed in the floating point data type and the computation instruction; divide the data block to be computed into a distribution data block and the broadcasting data block according to the computation instruction; and partition the distribution data block into the plurality of basic data blocks.



Allowable Subject Matter
5.	Claims 1-16 and 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182